—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating prison disciplinary rule 113.12 (7 NYCRR 270.2 [B] [14] [iii]) prohibiting inmates from using controlled substances.
Petitioner’s sole contention in this proceeding is that the positive test results could be attributable to his ingestion of cold medication given to him by other inmates. No further evidence was presented by him to buttress this contention. The Hearing Officer determined that petitioner violated prison disciplinary rule 113.12 on the basis of a misbehavior report, the results of two drug tests and petitioner’s admission that he was taking unauthorized medication. The determination was based on substantial evidence and must be confirmed. The Hearing Officer was under no duty to make petitioner’s case for him (see, Matter of McMoore v Leonardo, 198 AD2d 752).
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.